his hands on her throat and squeezed for what "felt like an eternity." She
                could not breathe but did not lose consciousness. Appellant also placed a
                pillow over her face, preventing her from breathing. A medical expert
                testified that constant compression on blood vessels in the neck could
                render an individual unconscious in 10 seconds and dead in two minutes.
                Contrary to appellant's suggestion, injury to the victim is not required to
                prove the offense; rather, a risk of death or substantial bodily harm is
                sufficient. Because the evidence presented satisfies the definition of
                strangulation, appellant's argument lacks merit. Accordingly, we
                            ORDER the judgment of conviction AFFIRMED.




                cc:   Chief Judge, Eighth Judicial District Court
                      Hon. J. Charles Thompson, Senior Judge
                      Clark County Public Defender
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                           2
(0) I947A


                                                 -   ---